The charge in the indictment is the use of profane, vulgar, and obscene language in the presence of a female. The words alleged to have been used are: "Do you want to make $5, give me a date." These words are the gravamen or gist of the offense alleged. In view of the fact that they are not per se profane, vulgar, and obscene, I think the indictment should, by clear and necessary implication, show that the manner and connection in which they were used made them profane, vulgar, or obscene. "Matter of inducement is merely introductory to the gist or gravamen of the offense, or in some respect explanatory of it or the manner in which it originally took place." Darnell v.State, 63 Ga. App. 582 (11 S.E.2d 692). I think some matter of inducement explanatory of the words should have been stated in the indictment, as the words, when taken alone and unconnected with other matters, are not profane, vulgar, or obscene. I think the motion in arrest of judgment should have been sustained.